Lundberg Stratton, J.,
dissenting. I dissent and would reverse the judgment of the court of appeals. Although the rule was not a written rule, claimant clearly violated a work policy — “don’t be late for work.” We all understand that rule; we hardly need it in writing. All the concerns raised by the majority involve enforcement of the rule. This concern could apply to a written or unwritten policy. An employer may establish a written policy and then very strictly enforce it or not enforce it at all.
Here, claimant was given many chances to comply, given warnings, given more opportunities to comply. He admits he knew of the company policy. To require a policy to be-in writing before a firing for its violation can be considered a “voluntary abandonment” makes no sense. This opinion appears to require that only firing as a result of a written rule constitutes “voluntary abandonment.” Does the employer now have to put into writing “thou shalt not steal, rob, or murder” before a firing for one of these reasons can be considered voluntary abandonment?
The court of appeals simply substituted its judgment for the company’s finding of when “enough is enough.” The claimant had plenty of chances. He was late once too many times. He was fired.
Law Offices of James R. Nein, Matthew R. Copp and James R. Nein, for appellee.
Betty D. Montgomery, Attorney General, and Dennis L. Hufstader, Assistant Attorney General, for appellant.
Philip J. Fulton & Associates, Philip J. Fulton and Jonathan H. Goodman, urging affirmance for amicus curiae Ohio Academy of Trial Lawyers.
Stewart R. Jaffy & Associates Co., L.P.A., Stewart R. Jaffy and Marc J. Jaffy, urging affirmance for amicus curiae Ohio AFL-CIO.
The commission did not abuse its discretion in agreeing with the company’s actions. We should not reverse just because we and the court of appeals disagree with the factual conclusions reached from the evidence. As the majority states: “Firing ‘can constitute a voluntary abandonment of the former position of employment * * * [when it is] a consequence of behavior that the claimant willingly undertook.’ State ex rel. Watts v. Schottenstein Stores Corp. (1993), 68 Ohio St.3d 118, 121, 623 N.E.2d 1202, 1204. That is because a person is deemed to ‘tacitly accept the consequences of [one’s] voluntary acts.’ State ex rel. Ashcraft v. Indus. Comm. (1987), 34 Ohio St.3d 42, 44, 517 N.E.2d 533, 535.”
Therefore, I respectfully dissent and would reverse the judgment of the court of appeals. I would reinstate the order of the commission.